 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDCuyahoga,Lake,Geauga and Ashtabula Counties Car-pentersDistrictCouncil,United Brotherhood ofCarpenters and Joiners of America,AFL-CIOandMidwest Exhibitors Service, Inc. and Uphol-sterers' International Union of North America, Lo-calUnion No.48,Decorators and Displayman'sDivision,AFL-CIO. Case 8-CD-293March 28, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Midwest Exhibits Service, Inc., here-inafter called Midwest or the Employer, alleging thatCuyahoga, Lake, Geauga and Ashtabula Counties Car-penters District Council, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, hereincalled Carpenters, has violated Section 8(b)(4)(D) ofthe Act.Thereafter, a hearing in this matter was held on Oc-tober 29 and November 1, 4, and 12, 1974, before Hear-ing Officer Samuel J. Cognata. Midwest and Carpen-ters appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.'Thereafter, briefs were filed by Midwest andthe Carpenters.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this proceeding, the Boardmakes the following findings-ITHE BUSINESS OF THE EMPLOYERThe parties' stipulated, and we find, that Midwestis a corporation engaged,inter alia,in the assembly anddisassembly of premanufactured exhibits. Annually, inthe course and conduct of its business, it receives grossrevenues in excess of $231,000, of which in excess of$50,000 is derived from other corporations which, in1Although the other union involved here,Upholsterers'InternationalUnion of NorthAmerica, Local Union No.48,Decorators and Dis-playman's Division,AFL-CIO,hearinafter called Decorators,was servedwith a copy of the notice of hearing,itwas present at only the first of the4 days of thehearing but was given full opportunity to participate in thisproceeding.2 Including Decoratorsturn, are directly engaged in interstate commerce. Ac-cordingly, we find that Midwest is engaged in com-merce within the meaning of Section 2(6) of the Actand it -will effectuate the purposes of the Act to assertjurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties3stipulated,and we find, that Carpen-tersand Decoratorsare labor organizationswithin themeaning ofSection 2(5) of the Act.IIITHE DISPUTEA. Background and Factsof theDisputeMidwest began its corporate existence in 1971. Itperforms a range of services for clients who exhibit attrade shows and conventions around the country. In-cluded in its services are the assembly and disassemblyof the "hard goods" portion of trade show exhibits. Theexhibits themselves vary in complexity from a singlepanel to complex structures. The "hard goods" por-tions are those which are composed of materials suchas wood, metal, and/or fiberglass. They are preengi-neered for assembly and disassembly, and are assem-bled by using simple tools and following an assemblydrawing or simply a picture of the completed exhibit.It is the assembly and disassembly of the "hard goods"portions of the exhibit, together with the laying of car-peting with the exhibit, that is the subject of the presentdispute.'Although Midwest performs its services for clients inmany cities across the country, the instant dispute islimited to one geographic location, the Cleveland Con-vention Center, which is a show and exposition centeroperated by the city of Cleveland. There appear to betwo key methods by which exhibitors coming into theCleveland Convention Center for a trade show havetheir exhibits assembled. First, an exhibitor can con-tract directly with the city through its Cleveland Con-vention Service by applying at the service desk at thecenter for labor. The workers thus supplied through thecity are carpenters since the city has a collective-bar-gaining agreement with Carpenters.' An exhibitor can3 Including Decorators4 There may be a further part of the exhibit called the "soft goods"portion. This part includes the drapery, bunting, and skirting, as well as thepipe and drapery, which is used to separate one area of floor space fromanother Carpenters makes no claim to the assembly and disassembly of this"soft goods" portion, conceding that it is Decorators work. In turn, theactual construction of the exhibits themselves into component parts is also'not work in dispute here. In fact, Midwest does not perform this type ofwork.5Under this method, the city assigns the employees to do the work andthen bills the exhibitor for the exact amount of money the city has paid theworkmen without any markup.217 NLRB No. 41 CUYAHOGA CARPENTERS DISTRICT COUNCIL191otherwise opt to contract directly with an outside setupcontractor such as Midwest.Carpenters contends that when an exhibitor uses anoutside setup contractor at the convention center thatthe contractor's employees have been traditionally car-penters.While the Employer disputes this,it does ap-pear that initially the Employer had attempted to uti-lize carpenters in its work at the convention center but,according to an affidavit of the Employer's president,LarryLengle,which was filed in a law suit pending inthe U.S. district court in Cleveland,the Employer be-gan to request referrals of temporary workers fromDecorators toward the end of 1973,allegedly becauseof problems experienced with Carpenters, as discussedplfra.6Thereafter,sometime in February or March 1974,Kenneth Steiger,business agent for Carpenters, whileat the Cleveland Convention Center, ordered a workstoppage by members of Carpenters,demanding thatthe Employer remove members of Decorators from thework of assembling display units and assignthe workto members of Carpenters.The work stoppage in ques-tion began when Steiger approached employees of theEmployer demanding to see their union cards and,when certain members of Decorators did not displayCarpenters cards, Steiger ordered Carpenters membersto cease working.The work stoppage lasted about 2-1/2 hours.Thereafter,according to Steiger, on March11, 1974,the parties agreed that the Employer wouldemploy members of both Unions on a one-carpenter-to-one-decoratorbasisforthedurationof the1973-74show season. Sometime thereafter,inMarch1974 according to Steiger, and after March 1974 ac-cording to the Employer's president, but in any eventsubsequent to reaching the one-to-one agreement,Steiger showed the Employer's president picket signswith the Employer's name on them.The signs read"Midwest Exhibitors Unfair to the Carpenters Union"and Steiger admitted he told the Employer's presidentflu at, he wanted the Employer to stop using workerswho,were members of Decorators and to hire men whowere members of Carpenters.The Employer's president also testified that after theplant maintenance show, which the Employer com-pleted on March 26, 1974,Steiger told carpenters thathe did not want them working on an exhibit withdecorators. There is no evidence that any Carpenters-represented employees ever refused to do such work,however.There has been no pickets in the center.ERecords submitted at the hearing indicate the Employer had useddecorators since at least early 1973.B.The Work in DisputeThe work indispute consists of the assembling anddisassembling of exhibits and modules and the layingand removal of carpeting at the Cleveland ConventionCenter,1220 East Sixth Street in Cleveland, Ohio.C. Contentionsof thePartiesThe Employerdesires the work be assigned todecorators,contendingthat decoratorshave the neces-saryskill to perform the work and ,that the assignmentis consistentwith the Employer's and the area practiceand promotesthe efficientoperationof the Employer'sbusiness.Decorators contendsthatitsmembershave histori-cally done thework in question at the convention cen-ter, and in,the area, for the Employer and other displaycontractors; that the workhas been assignedto it by theEmployer;and that it has a contractwith the Employercovering the work in dispute.Carpenterscontendsthatithasa contract with theEmployer covering the work in dispute; thatcarpentershave the skill to perform the work; that the Employerhad originallyassignedthe work inquestion to carpen-ters; that historically, and currently, the area practiceis for carpentersto do the work; and that the use ofcarpenters does not impairthe efficiency of the Em-ployer's operations.D. Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve Section 8(b)(4)(D) of the Acthas been violated.It appears that sometime in February or March1974,'Carpenters Representative Steiger ordered awork stoppage by membersof the Union at the Cleve-land ConventionCenter,demandingthat the Employerremove decorators from the work in dispute and assignthe work tomembers of Carpenters.Additionally, at alater date,either in March or after March,but in anyevent after the March 11 meeting establishing the one-to-one ratio noted above,Carpenters RepresentativeSteiger showed the Employer's president picket signswith the Employer's name on them and sought to havethe Employer assign to members of Carpenters thework in dispute. And on or aboutMarch 26, 1974,Carpenters Representative Steigertold thecarpenterson thejob not to work with decorators, although thecarpenters continued to do so.7 Steiger places the date as February27, 1974, whileLengle, the Em-ployer's president,states the date was sometime during the Employer's workat the Pittsburgh Conference at the center,which ran from February 28 toMarch12, 1974 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe thus conclude that there is reasonable cause tobelieve that there has been a violation of Section8(b)(4)(D) of the Act and that the dispute is properlybefore the Board for determination.The parties'hereto having so stipulated,we alsofind that there does not exist any agreed-upon or ap-proved method for the voluntary adjustment of thedispute to which all parties to the dispute are bound.Accordingly,we shall proceed to a determination of themerits of the dispute.E.The Meritsof theDisputeAs the Board stated in J. A.Jones ConstructionCompany,9we shall determine the appropriate assign-ment of disputed workin each case presented for reso-lution under Section 10(k) of the Act by taking intoaccount and balancing all relevant factors including:... the skills and work involved, certifications bythe Board,company and industry practice,agree-ments between unions and between employers andunions,awards of arbitrators,joint boards, and theAFL-CIO in the same or related cases, the assign-ment made by the employer, and the efficient op-eration of the employer's business. 101.Certifications and collective-bargaining agreementsThis attempted cancellation of the one contract leftstanding,however,anotherEmployer-Carpentersagreement, dated September 28, 1973, and effectivefrom March 1973 to February 1976. This contract ap-pears to be still in full force and effect.In the face of conflicting contracts, both covering thework in dispute, we find that this factor of collective-bargaining agreements does not favor the claim of ei-ther Union.2.Employer's assignment and past practiceThe evidence indicates that the Employer, whichbegan operations in 1971,initially called on Carpentersfor referrals of workers but that, after allegedly ex-periencing difficulties in obtaining workers in sufficientnumber and of suitable skills from Carpenters, the Em-ployer began to seek referrals from Decorators, cul-minating in the use, from March 1974 until the end ofthe show season in 1974, of a crew of carpenters anddecorators in a one-to-one ratio.While the Employerdesiresthat the workbe givennow exclusively to decorators,itspast practice mili-tates against such an assignment.Since it appears thatrecently the Employer has assigned the work in disputeto both carpenters and decorators, we can not fmd thisfactor favors the award to carpenters, exclusively, butfind that this factor of the Employer'sassignmentweighs in neither Decorators nor Carpenters favor.There is no Board certification determining the bar-gaining representative for the employees assigned thework in dispute. Neither of the labor organizationsinvolved herein has been certified by the Board as col-lective-bargaining representative for a unit of the Em-ployer's employees.There was introduced into evidence a contract be-tween the Employer and Decorators which runs fromJuly 1972 to December 1975. This contract contains arecognition clause covering the work in dispute. Therewere introduced into evidence, however, two contractsbetween the Employer and Carpenters, both of whoserecognition clauses also cover the work in dispute. Onecontract, signed July 31, 1973, was to be effective fromMay 1973 until April 1976. Carpenters,sometime priorto April 1974, exercised its option to reopen this con-tract for wage negotiations.Thisallegedly gave theEmployer the ability to cancel the agreement,consist-ent with certain contract provisions, and on May 21,1974, the Employer did send notice of its intent tocancel the contract, the Employer having refused tosign an extension agreement to this contract offered byCarpenters on April 30, 1974.8Including Decorators9International Association of Machinists,Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company),135 NLRB1402 (1962)10 135 NLRB at 1410-11.3.Area practiceThe record evidence indicates that the practice at theCleveland Convention Center had been to assign thework in dispute predominantly to carpenters.With re-gard to an exhibitor's use of the city to supply workersfor the disputed work,testimony indicates the workersso provided are carpenters.More important becausemore relevant is the evidence that outside setup con-tractors, likeMidwest, who also perform the work indispute at the convention center,also use carpenters.While Midwest has submitted evidence indicatingthat individual decorators have performed the disputedwork for various setup contractors like the Employer,the evidence preponderates in favor of a finding that atthe Cleveland Convention Center this work has in re-cent years been done predominantly by carpenters. Tes-timony by variousmembersof Laborers Union, Local1099, reveals that initially the disputed work has beendone by workers represented by the union but thateventually that work passed to carpenters and has beendone by carpenters since.It appears that at least since 1968 Carpenters hasbeen the source of workers for outside contractors do-ing the disputed work at the convention center. Tes-timony of the head of a company in competition with CUYAHOGA CARPENTERS DISTRICT COUNCILthe Employer indicates that his company has tradition-ally used carpenters on the diputed work and that onlythe Employer has used decorators for part of the work.This testimony is confirmed by the fact that the agree-ment establishing the one-carpenter-to-one-decoratorratio by which the Employer completed its work in the1974 season involved the Employer only. No othercompetitor of the'Employer was so affected."We find the factor of area practice at the conventioncenter favors an award to carpenters.124.Relative skills, efficiency, and economy ofoperations'While the assembly of certain exhibits may requirethe ability to read blueprints, the evidence indicatesthat the greater percentage of exhibits are prefabricatedunits, the assembly of which requires only the boltingtogether of varioussectionsof the display. This can belearned simply by watching a more experienced persondoing the work.Carpenters,over the years, has conducted an appren-tice program, part of which was directed toward in-str action in the assembly and disassembly of exhibits.The bulk of the training, however, was directed towardthe manufacture of exhibits rather than their assembly.Decorators has no formal apprentice training programcovering assembly and disassembly of the exhibits.`While the Employer contends that certain of the helpsupplied by Carpenters had no prior experience withthe assembly of exhibits, we have concluded that thebulk of the work in dispute could be learned easily bythose without prior experience.13 Also, while the Em-ployer contends the workers employed throughDecorators performed in a satisfactory manner, it ap-pears that a number of those supplied through Decora-tors were not members of Decorators but men givenpermission to work under its jurisdiction.There is noindication these workers had experience in the work indispute prior to their assignment and thus we can notfind they were any more skilled than the employeesreferred by Carpenters.14II We note too as indicative of the practice at the convention center thatCarpenters complained on various occasions when individual decoratorsattempted to erect exhibits,but there is no evidence showing Decoratorsever complained about carpenters performing this work exclusively12 There is evidence that the same type of work here in dispute when doneat certain other locations in the Cleveland area,such as at hotels, is doneby decorators.Carpenters acknowledges this but contends there was an oralagreement between it and Decorators whereby carpenters would performthe work in dispute at the convention center and decorators would performthe work in hotels. Representatives of Decorators could not remember ifthere;was such an agreement but, in any event, the evidence indicates thatthe work in dispute has been done at the convention center at least since1968 predominantly by carpenters13Midwest's superintendent,Hockey, testified that,as long as a personhad the proper tools, anyone could put the exhibits together since no skillwas required.193Midwest states that it is able to take Decorators-supplied employees out of the Cleveland area duringthe year to other locations in the country to service itscustomers and that this familiarity which decoratorsthus have with the exhibits is an aid to the Employer.However, the president of one of Midwest's competi-tors, who also does assembly work outside of the Cleve-land area,uses carpenters at the convention center andwe are unable to conclude the Employer would realizea more efficient operation through the use of decoratorsexclusively at the convention center.The Employer also noted that the wage scale fordecorators is significantly below that paid to carpen-ters, but we do not regard difference in wage rates asa factor.We thus conclude that the factors of skill, efficiency,and economy of operations do not favor an award toeither carpenters or decorators.ConclusionAs was present inUnited Brotherhoodof Carpentersand Joinersof America, Local No. 171, AFL-CIO(Knowlton ConstructionCompany),15we have a situa-tion"in which the Employer's assignment of the dis-puted tasks to [Decorators]instead of[Carpenters] is inconflict with well-defined area practice[at the relevantsite,the Cleveland Convention Center]and is affirma-tivelysupportedonly by thedifference in wage scales,"which is not regarded by us as a determinative factor.As wenoted inKnowlton,we are reluctant to disturbarea practice in making our awards,absent some com-pelling reason,which we do not find in the -present case.We therefore conclude that employees represented byCarpenters are entitled to the work in question,16 andwe shall determine the dispute in their favor.In makingthis determination,however,we award the work toemployees represented by Carpenters and not to theUnion or its members. Further,we shall confine thisaward to the Cleveland Convention Center, the site atwhich this dispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-14While the Employer claims that at times it could not get enough helpfrom Carpenters, Carpenters representatives denied this ever occurred15 207 NLRB 406 (1973).i6The notice of hearing also listed as part of the work in dispute "thelaying and removal of carpeting" at the Cleveland Convention Center. Whatevidence was introduced at the hearing concerning this work indicates averbal agreement between Carpenters and Decorators whereby carpetingthat comes into the convention center with an exhibit is worked on bycarpenters, and carpeting that is rented to an exhibitor is worked on bydecorators.We shall adhere to that agreement in our award to carpenters. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDing, the National Labor Relations Board hereby makesthe following Determination of Dispute:Employees employed by Midwest Exhibitors Serv-ice, Inc.,who are represented by Cuyahoga, Lake,Geauga and Ashtabula Counties Carpenters DistrictCouncil,United Brotherhood of Carpenters and Join-ers of America,AFL-CIO,are entitled to perform theworkin disputewhich involvesthe assembling anddisassemblingof exhibitsand modulesat the ClevelandConvention Center, 1220 East Sixth Street in Cleve-land,Ohio, and the layingand removal of carpetingthat comes with the exhibit into the Cleveland Conven-tion Center.-